Case 1:19-cv-00785-SKC Document 15 Filed 06/05/19 USDC Colorado Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-cv-00785-SKC

HOWARD COHAN,
                 Plaintiff,
v.

NEW VISION HOTEL ONE, LLC,

                 Defendant.

      NOTICE OF VOLUNTARY DISMISSAL UNDER FED. R. CIV. P.
                  41(a)(1)(A)(i) WITH PREJUDICE

      Plaintiff, through his undersigned counsel, voluntary dismisses this action

under Fed. R. Civ. P. 41(a)(1)(A)(i) with prejudice. Each party is to bear its own

costs and attorneys’ fees.

                                             Respectfully Submitted,

                                             BLACKMORE LAW PLC

                                             /s/ Gloria Y. Saad
                                         By: Gloria Y. Saad
                                             Blackmore Law PLC
                                             Attorney for Plaintiff
                                             21411 Civic Center Drive, Suite 200
                                             Southfield, MI 48076
                                             P: (248) 845-8594
                                             E: gsaad@blackmorelawplc.com
                                             P83131


                                         1
Case 1:19-cv-00785-SKC Document 15 Filed 06/05/19 USDC Colorado Page 2 of 2




Dated: June 5, 2019




                         CERTIFICATE OF SERVICE

      I hereby certify that on June 4, 2019, I filed and served the foregoing

NOTICE OF VOLUNTARY DISMISSAL UNDER FED. R. CIV. P. 41(a)(1)(A)(i)

WITH PREJUDICE on all ECF participants via the court’s CM/ECF system.



                                              /s/ Gloria Y. Saad
                                              Gloria Y. Saad




                                         2
